Citation Nr: 0701480	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  02-06 594	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death, 
claimed as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1945, when he was discharged on account of 
disability from wounds incurred in combat action.  He was 
awarded the Purple Heart Medal.  He died in January 2001.  
The appellant is his widow.

The appellant presented sworn testimony in support of her 
claim during a June 2002 hearing on appeal.  The Veterans Law 
Judge who conducted the hearing is no longer employed at VA, 
however.  Therefore, the Board contacted the appellant by 
letter of October 2006 and offered her another hearing.  In a 
November 2006 response she indicated that she did not want a 
second hearing.  The Board will therefore proceed to review 
her appeal, based upon all the evidence of record, to include 
the transcript of the June 2002 hearing.

This appeal was before the Board of Veterans' Appeals (Board) 
twice before, when it was remanded for procedural 
development.  Such development having been accomplished, the 
appeal has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the appeal.

2.  The veteran's terminal cancer was not manifested in 
service or within one year after discharge from service.  

3.  The veteran was not exposed to mustard gas in service.


CONCLUSION OF LAW

A neuroendocrine tumor was not incurred in or aggravated by 
service, and may not be presumed to have had its inception 
during service or to have been caused by mustard gas exposure 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
.309, 3.316 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests dependency and indemnity compensation 
based upon service connection for the cause of the veteran's 
death.  She asserts that the cancer which caused the 
veteran's demise was caused by exposure to mustard gas during 
the veteran's period of service.  

Review of the veteran's death certificate shows that the 
cause of his death was a neuroendocrine tumor which 
metastasized to his lungs and kidneys.  No autopsy was 
performed.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the claims 
file shows that the RO advised the appellant of these 
elements in a letter pertinent to her claim for dependency 
and indemnity compensation in November 2004.  

Although complete notice was provided after the initial 
adjudication of the appellant's claim, she was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
Pelegrini II notice requirements with regard to the claim 
adjudicated herein by November 2004 and thereafter 
readjudicated the claim in June 2006.  Since the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate effective date to be assigned 
are moot and any defect involved in notice pertaining to 
effective dates is simply harmless error.  Accordingly, the 
Board considers VA's notice requirements to have been met.

The RO provided the appellant with regulatory provisions 
pertaining to dependency and indemnity compensation and cause 
of death in an April 2002 Statement of the Case, as well as 
the substance of the regulation pertaining to the VA's duties 
to notify and assist in a Supplemental Statement of the Case 
dated in March 2004.  

VA medical records, private medical records, service medical 
records, and verification from the Department of Defense, as 
to whether the veteran participated in mustard gas testing, 
have been obtained in support of the appellant's claim.  The 
appellant and her representative have presented multiple 
written statements in support of her claim and she has 
testified in support of the claim during a personal hearing 
before a Veterans Law Judge.  

Although the claims file contains a June 1993 certification 
from the National Personnel Records Center to the effect that 
the veteran's service records may have been destroyed in a 
1973 fire at their storage facility, review of the file 
reveals that the veteran's service medical records were 
transferred to the VA prior to the fire, as what appears to 
be a complete set of service medical records is contained in 
his claims file.  

All relevant records and contentions have been carefully 
reviewed.  The appellant does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death. 

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).

When a chronic disease, including malignant tumors, becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, under the governing regulation pertaining to 
exposure to mustard gas, service connection is warranted if 
the veteran has experienced:  (1) Full body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed certain specified 
conditions including nasopharyngeal, laryngeal, or lung 
cancer; or chronic laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease, among others.  
38 C.F.R. § 3.316.  

The veteran's service medical records are negative for any 
disability affecting his lungs or kidneys and for any 
evidence of a neuroendocrine tumor.  Although he was 
hospitalized in April 1944 with a cough, sore throat, and 
congestion, there is no indication of any chronic residuals 
of this infection, as his chest was noted to have been clear 
upon examination several subsequent times during service and 
also upon VA examination after service.  Service medical 
records reflecting treatment for gunshot wounds sustained 
during service show that his lungs were clear at that time.  
A chest X-ray taken in conjunction with a VA examination in 
May 1946 was interpreted as negative.  

More recent medical records reflect that the veteran's 
neuroendocrine tumor on the right kidney was initially 
diagnosed in 1998, more than fifty years after the veteran's 
discharge from service.  One of the veteran's treating 
physicians has presented a medical opinion for the record to 
the effect that given the history provided by the veteran's 
wife, that the veteran was exposed to mustard gas and other 
chemicals during service, "it is a possibility that his 
cancer arose from these exposures during the time that he was 
serving his country."

During the hearing on appeal, the appellant testified that 
the veteran had been stationed at Fort McClellan, which is 
located near the former Camp Sibert where mustard gas testing 
was performed.  She explained her belief that her husband had 
been taken to Camp Sibert to participate in such testing by 
bus and then returned to Fort McClellan.  Nothing in the 
veteran's service medical or personnel records could be 
interpreted as showing that the veteran was in fact exposed 
to mustard gas at Camp Sibert or any other location, however.  
At no point in any of his service medical records did the 
veteran himself complain of symptoms referable to such 
exposure, or mention that he was involved in such testing.  
Furthermore, there is no indication that he was one of the 
subjects of such testing.  In researching the appellant's 
claim, the VA contacted the Department of Defense Manpower 
Data Center and the U.S. Army Soldier and Biological Chemical 
Command.  Both of these organizations replied that there was 
no indication that the veteran took part in any mustard gas 
testing.  The Defense Manpower Data Center certified that the 
veteran's name is not included in the database of persons who 
may have been exposed to mustard gas or lewisite during 
testing programs, production, storage or transportation.  

Based upon the evidence in the record, the Board finds that 
the appellant's claim for service connection for the cause of 
the veteran's death must fail.  Nothing was noted in service 
and the first indication of any tumor was not until more than 
fifty years after service.  Thus, service connection on a 
direct basis is not warranted and service connection for a 
chronic disease may not be presumed under law.  Additionally, 
in the absence of any indication that the veteran was in fact 
exposed to mustard gas during the course of his duties in 
service, service connection for cancer related to mustard gas 
exposure cannot be granted either.  Although the veteran's 
private physician opined that his neuroendocrine tumor could 
have been related to mustard gas exposure in service, the 
opinion was predicated upon an assumption that the veteran 
had actually been exposed to mustard gas.  As discussed 
above, such exposure to mustard gas exposure has not been 
found.  Medical opinions have no probative value when they 
are based on an inaccurate factual predicate.  Reonal v. 
Brown, 5 Vet. App. 548 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  

To the extent that the appellant herself has claimed the 
veteran's death is related to service, as a layperson, she is 
not competent, in the legal sense, to give a medical opinion 
on the etiology of her husband's terminal illness.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In sum, there is no relationship shown between the cause of 
the veteran's death and his period of service.  The 
preponderance of the evidence is against a finding that the 
veteran's terminal cancer was incurred in or is otherwise 
related to service, including exposure to mustard gas.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  As service connection for the cause 
of the veteran's death is not warranted, dependency and 
indemnity compensation may not be paid to the appellant.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


